Citation Nr: 0023242	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-20 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to an increased evaluation for a seizure 
disorder, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) evaluation for 
bilateral flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1976 to March 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 


FINDINGS OF FACT

1.  There is no medical evidence linking a current low back 
disorder to service.  

2.  There are no clinical or diagnostic findings of recent 
seizure activity.

3.  The veteran's flat feet result in no more than mild 
impairment.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8911 (1999).

3.  The criteria for a compensable evaluation for flat feet 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5276 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  A number of diseases, including arthritis, are 
presumed to have been incurred in service if manifested 
within a year of separation from service to a degree of 10 
percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, the appeal must fail.  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In cases which the 
determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as established 
by lay or medical evidence, as appropriate; third, there must 
be competent evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 

established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based upon application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such a condition.  That evidence must be medical, 
unless is relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

In the veteran's case, his service medical records document 
complaints of back pain.  An April 1976 entry, for instance, 
noted complaints of upper back pain.   .  However, the 
service medical records do not contain a diagnosis of a back 
disorder or a finding of a chronic underlying disorder.

At a United States Army Reserves examination in May 1982, the 
veteran's spine and musculoskeletal system were evaluated as 
normal.  In September 1982, a private physician noted that 
the veteran's problems included back pains.  At a Reserves 
examination in February 1983, the veteran complained of pain 
in the L4-5 region on bending.  
 
Recent treatment records noted a complaint of low back pain 
in September 1997 of six months duration.  A VA examination 
in January 1998, during which the veteran also articulated 
complaints of low back pain, resulted in an impression of 
mechanical low back pain without focal neurologic deficits.  

The Board finds that the veteran's claim for service 
connection for a low back disorder is not well grounded, 
because there is no medical evidence that any current 
disorder is related to the veteran's complaints of back pain 
in service or that any current back disorder otherwise had 
its onset in service or is related to service.  38 U.S.C.A. 
§ 5107(a).  The claim is also not well grounded under 
38 C.F.R. § 3.303(b) and Savage, because a chronic condition 
in service and since service has not been demonstrated by 
competent evidence, and there is no medical evidence of a 
nexus between a current disorder, a condition observed in 
service, and continuous postservice symptomatology.  The 
veteran's statements relating current back pain to an 
incident in service do not serve to make his claim well 
grounded, because laypersons are not qualified to offer 
opinions on questions of medical diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for a low back disorder  "plausible".  
See generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. 
Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for a low back disorder.  Robinette v. 
Brown, 8 Vet.App. 69, 77-78 (1995).

II.  Increased Evaluations

A.  Seizure Disorder

In August 1984, the Board granted service connection for 
seizure disorder, finding that a seizure disorder was the 
result of an injury sustained in August 1982 during a period 
of active duty for training.  Thereafter, in September 1984, 
the RO assigned a 10 percent evaluation to the veteran's 
disability.  Although the veteran appealed that evaluation, 
the veteran's claim for a higher evaluation was ultimately 
denied by the Board in November 1989.  The evaluation of the 
veteran's disability has since remained unchanged.  

The veteran's seizure disorder is evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8911, pertaining to epilepsy.  
Epilepsy warrants a 10 percent evaluation if there is a 
confirmed diagnosis of epilepsy with a history of seizures.  
A 20 percent evaluation requires at least one major seizure 
in the prior two years or at least two minor seizures in the 
prior 6 months.  38 C.F.R. § 4.124a, Diagnostic Code 8911 
(1999).

A September 1996 VA electroencephalography (EEG) report 
revealed no abnormality consistent with seizure activity.  In 
September 1997, although the veteran complained of headaches, 
he denied any seizure activity.  

During a VA examination in January 1998, the veteran 
reportedly was unable to provide an adequate history.  He 
indicated that he did not remember if he had seizures and 
that, although he did not know the frequency of his seizures, 
he believed that they remained the same during the period of 
time from 1982 to 1998. 

Other treatment records associated with the claims file do 
not confirm the presence of seizures during the time frame in 
question.  Based upon this evidence, the Board finds that the 
veteran has not been having seizures, either minor or major.  
Therefore, an evaluation in excess of 10 percent for a 
seizure disorder is not warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.124a, Diagnostic Code 8911.  

B.  Flat Feet

The appeal on the issue of entitlement to a compensable 
evaluation for flat feet arises from an initial rating 
decision, which established service connection for flat feet 
and which assigned that disability an initial evaluation.  
Therefore, it is not the present level of disability which is 
of primary importance.  Instead, the entire period in 
question must be considered to ensure that consideration is 
given to the possibility of staged ratings, that is, separate 
ratings must be assigned for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

There veteran's flat feet are evaluated as noncompensable 
under diagnostic code 5276.  Flat feet warrants a 
noncompensable evaluation if mild.  A 10 percent evaluation 
requires a disability which is moderate, with the weight 
bearing line over the or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

Service medical records disclose that during an entrance 
examination in February 1976 an examiner noted the presence 
of some arch trouble and some trouble with prolonged 
standing.  Reexamination revealed an impression of plantar 
fascial strain and the veteran was instructed that he should 
expect some foot problems.  In June 1979, the veteran, who 
had a reported history of flat feet, complained of increased 
foot pain.  Examination revealed flat feet and rear foot 
varus, and the veteran was fitted with inserts. 

Postservice treatment records do not document ongoing 
treatment for a disorder of the feet.  A VA examination of 
the feet in January 1998 revealed evidence of pes planus.  
However, the condition was described as supple and easily 
correctable.  Although the veteran had a slightly ataxic 
gait, the examiner indicated that the veteran was able to 
heel and toe walk when requested.  Motor strength testing was 
5/5 bilaterally, and the examiner indicated that there was no 
other evidence of deformity or abnormal gait.  The impression 
was mild pes planus.  In addition, 
X-ray examination revealed only minimal degenerative changes 
in the feet.  

The evidence in the claims file, thus, indicates that the 
veteran's disability is no more than mild and has been no 
more than mild throughout the period of time under 
consideration.  The veteran's flat feet, therefore, do not 
warrant a compensable evaluation.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Code 5276.

Because the preponderance of the evidence is against the 
veteran's increased rating claims, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

A well grounded claim not having been submitted, service 
connection for a low back disorder is denied.    

An increased evaluation for a seizure disorder is denied.

An increased (compensable) evaluation for flat feet is 
denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

